Citation Nr: 1331232	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  12-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure, for purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1963 and from February 1964 to February 1973.  He died in October 2005, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  The appeal has since been handled by the RO in Louisville, Kentucky.

In August 2013, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the virtual claims file.  The remainder of the evidence contained in the virtual VA claims file is irrelevant to the issue decided herein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not file a claim of entitlement to service connection for a heart disorder, for compensation purposes, prior to his death in October 2005.

2.  The evidence in the file at the time of the Veteran's death in October 2005 contains no diagnosis or finding of ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease, claimed as due to herbicide exposure, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.816, 3.1000 (2012); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this case, the Board notes that the RO did not provide the appellant notice prior to the initial adjudication in June 2011.  However, she was later provided notice in March 2012 letter.  After the notice was provided, claim was readjudicated in a statement of the case (SOC) and a supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

Moreover, the requirements with respect to the content of the notice were met in this case. The RO informed the appellant in the notice letter about the information and evidence that is necessary to substantiate her claim.  In this regard, the March 2012 letter indicated that the evidence must show that benefits were due to the veteran based on existing ratings, decisions, or evidence in VA's possession at the time of death, but that the benefits were not paid before the veteran's death.  The letter also informed her of division of responsibilities in obtaining evidence, explained how effective dates are determined, and included the provisions of 38 C.F.R. § 3.816.  Moreover, the appellant has been provided a statement of the case (SOC) that contained the pertinent laws and regulations, including the provisions pertaining to accrued benefits and Nehmer cases.  She was also provided a supplemental statement of the case that readjudicated her claim.  The appellant and her representative have not alleged any prejudice as a result of any notification error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also notes that this matter involves an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  There is no indication or assertion that there is any outstanding evidence that would be in VA's constructive possession.  Thus, the Board finds that there is no reasonable possibility that any further assistance would aid the appellant in substantiating her claim for accrued benefits. 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  Accordingly, it is not prejudicial for the Board to decide the issue of entitlement to accrued benefits without further development. Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Law and Analysis

An accrued benefits claim arises after a veteran has died, and certain individuals may be entitled to accrued benefits under certain conditions.  Applicable law provides that an individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The Federal Circuit Court has also made it clear that, in order to support a claim for accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).

An accrued benefits claim is, under the law, derivative of, and separate from, the veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the veteran would have been bound had he survived to have his claims finally decided.

Consideration of the appellant's claim for accrued benefits includes, generally, only evidence contained in the claims file at the time of the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

In this case, the Veteran's service personnel records indicate that he served in the Republic of Vietnam during the Vietnam Era.  Therefore, the Board finds that the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.

Current VA regulations provide that certain diseases shall be service-connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  These diseases include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e) (2012).  The disease must have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Generally, among requirements for accrued benefits are that a claim must be filed within the year after a veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, there are special provisions applicable to cases such as this one.

In May 1989, the United States District Court for the Northern District of California voided all denials of Agent Orange claims based on the regulations that became effective on September 25, 1985.  Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The district court later clarified its ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service-connected under valid VA regulations.  Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  In short, district court orders in the Nehmer litigation have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114. 

The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a surviving spouse of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(I)(ii).  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, other than chloracne, as provided in 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.816(b)(2) (amended to include ischemic heart disease on September 6, 2013, and applicable to all claims pending on that date).

Ischemic heart disease (including acute myocardial infarction) is a presumptive disease listed in 38 C.F.R. § 3.309(e), the Veteran's death certificate indicates that acute myocardial infarction was one of the causes of his death, and the evidence supports a finding that he had service in Vietnam during the Vietnam Era.  Therefore, the appellant is considered a "Nehmer class member."  Accordingly, she did not need to file her claim for accrued benefits within one year of the Veteran's death in October 2005.  38 C.F.R. § 3.816(f)(2), 3.1000(c).

However, in evaluating the evidence of record, the Board finds that the Veteran did not have a pending claim of entitlement to service connection for ischemic heart disease at the time of his death, nor had he filed such a claim for compensation benefits prior to his death.  The record shows that the Veteran filed an original claim (VA Form 21-526) in December 1984.  In a box meant to list the nature of sickness, disease, or injuries for which the claim is made, the Veteran indicated "heart" three times with onset dates of 1978, 1983, and 1984.  There was no allegation that any heart problems began in service or were otherwise related thereto.  The Veteran also included his net worth information on that claim form.  Along with and attached to the VA Form 21-526 was a written statement from the Veteran's representative, Disabled American Veterans, which specifically stated that the Veteran was filing for nonservice-connected pension and attaching the VA Form 21-526 along with several other documents as a part of his claim.  There was no mention of any service connection claim.

In response, the RO denied the claim of entitlement to nonservice-connected pension in January 1985 because the Veteran's income exceeded that of the maximum annual rate of income for a veteran with one child to receive disability pension.

In a July 2011 written statement, the appellant contended that, according to VA's letter, the Veteran filed for his coronary artery disease and ischemic heart disease in December 1984, which was denied in 1985.  VA further told her that back pay benefits were denied under the Nehmer case because her husband reported the condition prior to the effective date of September 25, 1985.  She found it unreasonable that VA denied the claim because her husband reported his condition too early.  Because he reported it in December 1984, she believed that she should be entitled to back pay from September 1985.

In a March 2012 written statement, the appellant reasserted her belief that she was entitled to this benefit because the Veteran filed a claim for ischemic heart disease in December 1984, which was denied in January 1985.  She stated that, after VA denied the claim, the Veteran refused to go back to VA for treatment.  He did go to the "VA clinic" in the mid-1990s at "IAH Fort Knox," but she stated no records were saved.

In an August 2012 written statement, the appellant's representative indicated that the appellant learned that the Veteran filed a claim for coronary artery disease in December 1984, which was denied in January 1985, when VA responded to her previous claim for dependency and indemnity compensation.  At that time, he was supposedly advised by VA that Agent Orange had nothing to do with his heart condition.  Therefore, he did not file a notice of disagreement.

During the August 2013 Board hearing, the appellant and her representative put forth the same arguments as previously stated, asserting that the Veteran filed his claim in 1984, which was denied in 1985.

Based on a review of the record, the Board concludes that the Veteran did not file a claim of entitlement to service connection for a heart disorder for compensation purposes in December 1984.  It is clear from the record that the Veteran only intended to file for nonservice-connected pension at that time, as was stated in the attached correspondence from his representative.  The Veteran indicated in the claim that a "heart" condition began several years after separation.  He made no argument, contention, or suggestion that this heart disorder may have been related to service.  Nor did the representative identify service connection as the benefit being sought.  He specifically identified that the benefit sought was nonservice-connected pension benefits, yet made no mention of a claim for service connection for a heart disorder.  Thus, it appears that the Veteran was alleging that the heart condition was the nonservice-connected disability that rendered him permanently or totally disabled

The denial issued by the RO in January 1985 addressed only entitlement to nonservice-connected pension and denied the claim solely on the basis that the Veteran's income exceeded that which was allowable for this benefit.  No development as to the Veteran's medical condition was done or required because the claim was denied on an income basis only.  The Veteran did not appeal that decision.  Nor did he or his representative ever follow-up or assert that he was actually claiming service connection for a heart disorder.  

Furthermore, while the appellant and her representative have suggested or stated that the Veteran's claim in December 1984 was one for service connection for a heart disorder for compensation purposes, it appears from the correspondence from both of them that they learned of this fact from the RO's response to her claim for death benefits, which was initially submitted in November 2005 and not from personal knowledge of the Veteran's intentions in 1984.  Indeed, the representative stated in August 2012 correspondence that the appellant "learned" that her husband had filed a claim.  He also stated that in January 1985 the Veteran "was supposedly advised by VA that Agent Orange had nothing to do with his heart condition."

Nevertheless, to the extent that the appellant asserts that she knew the Veteran filed for compensation benefits in December 1984, those statements are less probative than the Veteran's contemporaneously filed original claim.  As stated above, it is clear from a review of the original claim that the Veteran sought nonservice-connected pension only in December 1984.  The Board finds that this unambiguous, contemporaneous evidence is more probative than the appellant's statements as to her husband's intentions more than thirty years later.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Additionally, the January 1985 denial from the RO clearly only addressed pension benefits and, in that regard, only addressed whether the Veteran met the income criteria for that benefit.  The Veteran's medical diagnosis or condition was not addressed in this denial letter.  The Veteran did not appeal that denial or seek to clarify at that time that he sought compensation benefits for a heart disability instead.

Based on the foregoing, the Board finds that the more probative evidence of record shows that the Veteran only sought nonservice-connected pension benefits in December 1984.  As such, there was no claim pending at that time for entitlement to service connection.  Moreover, the Veteran did not file any other claim during his lifetime, and the appellant has not asserted that the Veteran filed any claims after January 1985.  Indeed, she testified in August 2013 that he did not file any other claims after the one filed in 1984.  Therefore, there was no claim pending upon the Veteran's death in October 2005.  

The Board acknowledges the finding of the RO in the June 2011 decision that the Veteran filed a claim for service connection compensation benefits in December 1984 that was denied in January 1985.  However, as stated above, a review of the record shows that this is not the case.  The Board is not bound by the findings of the RO and makes its decisions regardless of the determination made by the RO.  See 38 U.S.C.A. § 7104(c).

Because there was no claim raised or pending for entitlement to service connection for a heart disability prior to the Veteran's death, there were no benefits due and unpaid upon the death of the Veteran, and the appellant is not entitled to accrued benefits for this disability.  38 C.F.R. §§ 3.816, 3.1000.

Nevertheless, even if there was a pending claim for service connection for ischemic heart disease prior to his death, the Board notes that consideration of whether benefits are warranted on this basis can include only the evidence in the file at the date of death.  38 C.F.R. § 3.1000(a).  At the time of his death, there was no evidence in the claims file to show that the Veteran had ischemic heart disease.  On his December 1984 claim form, the Veteran merely indicated that he had a heart condition after service.  He did not identify the disability or indicate that he had been diagnosed with ischemic heart disease. 

All evidence showing the presence of coronary artery disease or myocardial infarction was added to the claims file after the Veteran's death, to include his October 2005 death certificate, a November 2005 written statement from his private physician, and an April 2011 form also completed by a private physician.  All of this evidence was added to the claims file following the Veteran's death in October 2005.  

Furthermore, there is no suggestion that there is other evidence that was in VA's possession prior to the Veteran's death in October 2005 that was not associated with the claims file.  There was no autopsy performed that could have been considered to be in VA's possession.  The appellant and her representative have also not identified any other outstanding, available evidence that could be in VA's constructive possession.  The appellant stated in March 2012 that, after his denial of benefits in January 1985, the Veteran refused to go to VA for treatment.  She then indicated that he went to the "VA clinic" in the 1990s to "IAH Fort Knox," but noted that no records were saved.  However, even if these records existed, they were not in VA's possession because that is not a VA facility.  She has identified Ireland Army Hospital in Fort Knox, Kentucky, which is not a VA facility; it is a part of the Department of Defense.  Therefore, any records generated at this facility for treatment received by the Veteran would not be in VA's possession at the time of his death.

Although the Board is sympathetic to the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  Without a pending claim and evidence or a diagnosis of ischemic heart disease of record at the time of the Veteran's death, the Board is without authority to grant benefits. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure, for purposes of accrued benefits, is denied.




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


